Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 1 of 51 PAGEID #: 3800




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


  LAURENCE BARTELL, et al.,
  individually and on behalf of all others similarly
  situated,
                                                           Case No. 2:14-cv-00401
                                Plaintiffs,
                                                           Judge Michael H. Watson
         v.

  LTF CLUB OPERATIONS COMPANY, INC.,

                                Defendant.


                        DECLARATION OF ORRAN L. BROWN, JR.
                    IN SUPPORT OF FINAL SETTLEMENT APPROVAL

 I, ORRAN L. BROWN, JR., hereby declare and state as follows:

                                     I.       INTRODUCTION

        1.      Personal Information. My name is Orran L. Brown, Jr. I am a Partner at

 BrownGreer PLC, located at 250 Rocketts Way, Richmond, Virginia 23231 (“BrownGreer”).

        2.      The Capacity and Basis of this Declaration. I am over the age of 21. Unless

 otherwise noted, the matters set forth in this Declaration are based upon my personal

 knowledge, information received from the parties in this proceeding (the “Parties”), and

 information provided by my colleagues at BrownGreer and our partners.

                         II.     BACKGROUND AND EXPERIENCE

        3.       BrownGreer’s Appointment as Claims Administrator. On February 18,

 2020, Plaintiffs submitted an unopposed motion seeking preliminary approval of a proposed

 class settlement in this litigation. On February 24, 2020, the Court entered its order

 preliminarily approving the Settlement Agreement and Release, approving the Notice Plan,
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 2 of 51 PAGEID #: 3801




 and approving BrownGreer as the Claims Administrator (the “Preliminary Approval Order”).

 (Doc. No. 158 ¶ ¶ 1, 5, 6.). On April 7, 2020, the Court entered an order vacating all

 previously scheduled deadlines, postponing the deadline for notice to be completed until May

 13, 2020, adopting new deadlines for notice and settlement administration, and rescheduling

 the Fairness Hearing for July 30, 2020 (the “Rescheduling Order’). (Doc. No. 165).

        4.     The Role of the Claims Administrator. The Claims Administrator’s primary

 duties in this program are:

               (a)     serving notice pursuant to the Class Action Fairness Act, 28 U.S.C. §
                       1715(b) (“CAFA”);

               (b)     establishing and maintaining a P.O. Box and the Settlement Website;

               (c)     effecting Notice to the Settlement Class;

               (d)     receiving claims by Settlement Class Members and determining
                       eligibility for, and the amount of, the Cash Awards and Dues Credit
                       Awards to be paid;

               (e)     fielding inquiries about the Settlement;

               (f)     acting as a liaison between Settlement Class Members and the Parties
                       regarding claims information;

               (g)     reporting to the Parties on the status of claims;

               (h)     receiving, analyzing, and reporting any requests from Settlement Class
                       Members to be excluded from the Settlement; and

               (i)     distributing funds from the Settlement Fund to Class Counsel, the Class
                       Representatives, Settlement Class Members, and for cy pres.

 (Agreement ¶ 7.01.) Following the entry of the Preliminary Approval Order, BrownGreer began

 to implement the Settlement and otherwise carry out its duties as the Claims Administrator.

        5.     The Purpose of this Declaration. I submit this Declaration to (1) evidence

 BrownGreer’s compliance with the terms of the Preliminary Approval Order and Rescheduling




                                                2
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 3 of 51 PAGEID #: 3802




 Order, (2) detail BrownGreer’s execution of its role as the Claims Administrator, and (3) report

 relevant program data to the Court for final approval consideration.

   III.     ESTABLISHMENT AND OPERATION OF SETTLEMENT CLASS MEMBER
                                RESOURCES

          6.    Settlement Post Office Box. BrownGreer established a dedicated Post Office Box

 (the “P.O. Box”) for the Settlement Program on January 28, 2020. The P.O. Box address is:

                               Life Time Ohio Club Settlement
                                      P.O. Box 25357
                                    Richmond, VA 23260

 This P.O. Box serves as a location for the United States Postal Service (“USPS”) to return

 undeliverable program mail to BrownGreer and for Settlement Class Members to submit

 exclusion requests and other Settlement Program correspondence. The P.O. Box address appears

 prominently in all Notices and on the Settlement Website. BrownGreer monitors the P.O. Box

 daily and uses a dedicated mail intake team to process each item received. To date, we have

 received and processed 6,978 total pieces of mail at the Settlement Program’s P.O. Box.

          7.    Settlement Website. Pursuant to Paragraph 6 of the Preliminary Approval Order

 and Paragraph 8.02 of the Settlement Agreement, BrownGreer developed a non-indexed

 Settlement Website in consultation with the Parties and launched it on May 12, 2020. The

 Settlement Website, available at www.LifeTimeOhioClubSettlement.com, allows Settlement

 Class Members to view, download, and print Settlement documents, such as the Settlement

 Agreement and Release, Preliminary Approval Order, and Claim Form. The Settlement Website

 also makes available the complete class notice (the “Long-Form Notice”) shown as Exhibit 1 to

 this Declaration, the format and contents of which we finalized in consultation with the Parties

 following the entry of the Preliminary Approval Order. Additionally, the Settlement Website

 contained a user-friendly claim submission function built with device-responsive technology that



                                                 3
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 4 of 51 PAGEID #: 3803




 allowed Settlement Class Members to submit a claim quickly and easily online using any

 internet-capable device. The Settlement Website further permits Settlement Class Members to

 register online to receive future information about the Settlement, including receiving email

 updates with final approval status, the opt out and objection deadlines, and the status of

 payments under the terms of the Settlement. The Settlement Website address appeared

 prominently in all Notices. On June 18, 2020, we added to the Settlement Website Plaintiffs’

 Motion for Attorney’s Fees, Costs, Expenses, and Incentive Award, along with all other related

 motion papers. The Settlement Website has been visited more than 12,860 times, and visitors

 have accessed the Settlement Website to file claims, obtain contact information, sign up for

 future information, review FAQs, and view documents. To date, visitors have downloaded

 documents from the Settlement Website 1,830 total times, including the Long-Form Notice 498

 times.

          8.    Toll-Free Number. BrownGreer established a toll-free telephone number, 1-888-

 417-1782 (the “Toll-Free Number”), and opened it on May 12, 2020. Twenty-four hours per

 day, Settlement Class Members can call and engage with an automated system that provides

 important settlement information. The Toll-Free Number appeared prominently in all Notices, as

 well as on the Settlement Website. The system has received 339 calls to date and will remain

 active until October 6, 2020.

                                      IV.     CAFA NOTICE

          9.    Background. CAFA requires that each defendant participating in a proposed

 settlement serve notice of the proposed settlement upon “the appropriate State official” and the

 “appropriate Federal official” within ten days of the filing of the motion proposing the




                                                  4
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 5 of 51 PAGEID #: 3804




 settlement. 28 U.S.C. § 1715(b) (“CAFA Notice”). Paragraph 7.01 of the Agreement assigned

 BrownGreer, as the Claims Administrator, the responsibility of serving the CAFA Notice.

        10.    CAFA Notice. On February 28, 2020, pursuant to 28 U.S.C. § 1715(b),

 BrownGreer staff, acting under my direction and supervision, served a cover letter and an

 enclosed read-only compact disc upon the parties listed in Exhibit 2 to this Declaration, i.e.,

 the U.S. Attorney General and the appropriate government officials for all states in which

 class members resided, including the District of Columbia. Specifically, the compact disc

 included: (1) the CAFA Notice Recipient List; (2) copies of the original and amended

 complaints; (3) a copy of the Settlement Agreement and Release between the Parties; (4) the

 Preliminary Approval Order; and (5) the names of Settlement Class Members and their

 corresponding potential shares to Settlement benefits by state (collectively, with the cover

 letter, the “CAFA Notice”). Exhibit 3 to this Declaration shows a copy of the CAFA Notice

 that we mailed as described above, with exhibits omitted due to size.

        11.    Proof of Delivery. BrownGreer sent the CAFA Notice by Certified Mail, and

 we tracked the delivery of each CAFA notice packet. Exhibit 4 to this Declaration shows

 delivery confirmation information for the CAFA Notice. We derived the delivery

 confirmation information from return receipt cards delivered to BrownGreer by the USPS

 and from the USPS online parcel tracking feature on www.USPS.com.

        12.    Responses to the CAFA Notice. To date, we have not yet received any

 questions or objections from recipients of the CAFA Notice.

                             V.     SETTLEMENT CLASS DATA

        13.    The Settlement Class. With some exceptions, the Settlement Class includes

 People who: (1) joined a Life Time health and fitness center operated in Ohio prior to May 27,




                                                5
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 6 of 51 PAGEID #: 3805




 2015; (2) cancelled their membership between March 25, 2012 and September 24, 2016; and (3)

 paid net joining fees and dues to Defendant in an amount greater than $0.00.” (Preliminary

 Approval Order ¶ 2.)

         14.      The Class Data. On February 10, 2020, Defendant provided an Excel

 spreadsheet containing a list of Settlement Class Members and corresponding data, including: (a)

 first and last names; (b) last known email addresses; (c) last known mailing addresses; (d) the

 date on which the class member joined Life Time Fitness; (e) the date on which the Settlement

 Class Member requested cancellation of their Life Time Fitness membership; (f) the amount of

 Post-Cancellation Dues paid by the Settlement Class Member; and (g) membership ID numbers

 (the “Class Data”).

         15.      Class Size. We understand from Counsel for Life Time Fitness that the Class

 Data comprises 100% of potential Settlement Class Members. After analyzing and de-

 duplicating the list of Settlement Class Members, we identified unique records for 60,151 known

 Settlement Class Members.1

                                          VI.     DIRECT NOTICE

         16.      Direct Notice. Paragraph 8.01 of the Agreement called for sending class notices

 directly to Settlement Class Members through email (“Email Notice”) or U.S. Mail (“Postcard

 Notice”). Following the entry of the Preliminary Approval Order, BrownGreer, in consultation

 with the Parties, finalized the format and contents of the Email Notice and Postcard Notice

 appearing as Exhibits 5 and 6 to this Declaration, respectively. The Email Notice contained

 several internet links directly to the Settlement Website and the Class Notice, as well as a link to



         1
           We learned from Class Counsel after we sent the Class Notice that the Class Data included three persons
 excluded from the Settlement Class because they are persons employed by Class Counsel. Although these three
 persons are included in our notice counts, we have disregarded any claims they submitted.



                                                         6
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 7 of 51 PAGEID #: 3806




 the electronic Claim Form that, when selected, pre-populated the Settlement Class Member’s

 name and address information on the website. Similarly, the Postcard notice included a

 detachable, postage pre-paid Claim Form addressed to the Claims Administrator’s P.O. Box that

 Settlement Class Members could complete and mail to submit a claim to the Settlement Program.

         17.      The Email Notice Population. Paragraph 8.01 of the Agreement required the

 Claims Administrator to send Email Notice to all persons in the Settlement Class for whom a

 valid email address existed in the Class Data. The Class Data contained email addresses for

 55,110 Settlement Class Members. BrownGreer analyzed these email addresses and removed

 317 email addresses that were facially invalid (i.e., the email address was missing a required

 component, such as the “@” or the “.com,” or is not provided in the required format). Based on

 the above criteria, we identified 54,793 unique email addresses for Settlement Class Members to

 which we could attempt to send the Email Notice.

         18.      Initial Email Attempt. From May 12, 2020 through May 13, 2020, BrownGreer

 attempted to send an Email Notice to each of the 54,793 Settlement Class Members for whom

 we identified a unique email address.2 To maximize deliverability, we spread the campaign over

 two days to ensure that the recipients’ Internet Service Providers were not overwhelmed. Each

 Email Notice included a unique message identifier to track instances of “soft” and “hard”

 bounces. “Soft” bounces are emails that reach the mail server but are returned for temporary

 reasons that include an unresponsive Internet Service Provider or the recipient’s mailbox being

 full. “Hard” bounces are emails that are permanently undeliverable for reasons that include a


         2
           On May 14, 2020, Class Counsel alerted BrownGreer to a potential issue concerning the formatting of
 award amounts in the Email Notices sent to Settlement Class Members. BrownGreer investigated the issue fully and
 concluded that the dollar signs did not appear in front of the award amounts on the Email Notice. After consulting
 with the Parties, BrownGreer corrected the formatting of the Email Notice and on May 21, 2020 re-sent Email
 Notices to 43,811 Settlement Class Members with a valid email address that had not already submitted claims or
 whose email had not hard bounced.



                                                         7
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 8 of 51 PAGEID #: 3807




 deleted account or the recipient blocking the sender’s server. Over the course of the initial email

 campaign, 4,565 (8.3%) emails “soft” bounced and 4,112 (7.5%) emails “hard” bounced.

        19.     Subsequent Email Attempts. We did not send further Email Notices to email

 addresses where the initial email returned as undeliverable because of a “hard” bounce. For the

 emails that returned from the initial notice attempt because of a “soft” bounce, BrownGreer

 made two additional attempts to re-send each Email Notice on May 21, 2020 and June 2, 2020.

 For emails that “soft” bounced three times (the initial attempt and two subsequent attempts), as

 explained more fully below, we attempted to send these Settlement Class Members Postcard

 Notices instead.

        20.     The Postcard Notice Population. Paragraph 8.01 of the Agreement required the

 Claims Administrator to send Postcard Notice to all class members who did not receive an Email

 Notice. This population included two groups: (1) 5,358 Settlement Class Members for whom

 the Class Data never included a facially valid email address (the “Mailing Address-Only Class

 Members”); and (2) 8,677 Settlement Class Members whose Email Notices “hard” bounced once

 or “soft” bounced three times (the “Unreachable-by-Email Class Members”) for whom we had a

 valid mailing address.

        21.     Postcard Mailings. On May 13, 2020, we mailed initial Postcard Notices to the

 5,358 Mailing Address-Only Class Members. On June 10, 2020, we implemented additional

 Postcard Notice mailings to: (1) Settlement Class Members whose initial Postcard Notices

 returned as undeliverable but for whom the USPS provided a forwarding address; (2) Settlement

 Class Members whose initial Postcard Notices returned as undeliverable without a forwarding

 address but for whom we were able to obtain an alternative mailing address through research




                                                  8
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 9 of 51 PAGEID #: 3808




 using LexisNexis’s commercial compendium of domestic addresses; and (3) the Unreachable-by-

 Email Class Members.

         22.      Overall Direct Notice Reach. BrownGreer attempted to send direct Notice to

 60,151 Settlement Class Members, and, as of July 14, 2020, the direct Notice campaign reached

 57,104 (94.9 %) of all Settlement Class Members.3

         23.      Reminder Notice Campaign. In addition to the direct Notice campaign,

 Paragraph 8.01 of the Agreement instructed BrownGreer to send reminder email notices

 (“Reminder Emails) or reminder postcard notices (“Reminder Postcards”) 28 days prior to the

 opt out deadline. BrownGreer developed a Reminder Email and Reminder Postcard, attached as

 Exhibits 7 and 8, that mirrored the form of the Email Notice and Postcard Notice and included

 information on the Settlement and instructions on submitting a claim. On June 10, 2020,

 BrownGreer sent the Reminder Emails to 42,510 Settlement Class Members, the population of

 which consisted of anyone from the initial Email Notice population who had not yet submitted a

 claim and whose Email Notice had been delivered successfully (i.e., the Email Notice had not

 “hard” bounced or “soft” bounced three times). That same day, BrownGreer also mailed 13,614

 Reminder Postcards to Settlement Class Members in the initial Postcard Notice population as

 well as Settlement Class Members whose email “hard” bounced or that BrownGreer converted to

 a Postcard Notice recipient after three failed attempts to send an Email Notice. As in the Email

 Notice, the Reminder Email contained a link to the Settlement Website which pre-populated the

 Settlement Class Member’s demographic information. The Reminder Postcard contained a




         3
            For the purposes of this Declaration, a Settlement Class Member is considered “reached” by direct Notice
 if (1) a Postcard Notice mailed to the Settlement Class Member has not been returned by the USPS as undeliverable
 or (2) an Email Notice sent to the Settlement Class Member has not bounced back as undeliverable. These figures
 may continue to change slightly as more notices return as undeliverable.



                                                          9
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 10 of 51 PAGEID #: 3809




  detachable, postage pre-paid Claim Form that the Settlement Class Member could complete and

  submit to the Settlement Program.

                                       VII.   CLAIM ACTIVITY

         24.     Claims Process. Paragraph 6 of the Court’s February 24, 2020 Preliminary

  Approval Order required Settlement Class Members seeking Settlement benefits to file a claim

  with the Claims Administrator by the end of the Claim Period, which fell on the Opt-Out and

  Objection Deadline and which the Rescheduling Order set at July 8, 2020. Settlement Class

  Members could submit claims in a number of ways: (1) online using the electronic Claim Form

  available on the Settlement Website; (2) by completing and mailing the hard copy Claim Form

  available for download on the Settlement Website, and attached as Exhibit 9 to this Declaration;

  and (3) for Settlement Class Members receiving the Postcard Notice, by completing and mailing

  the detachable Claim Form that accompanied the notice. The Agreement provided for two award

  types, a Cash Award or a Dues Credit Award, and Settlement Class Members were required to

  indicate on their Claim Form the specific award type they would like to receive. The amount of

  the Cash Award and Dues Credit Award are based on the amount of dues that the Settlement

  Class Member paid after giving Defendant notice of cancellation (the “Post-Cancellation Dues”).

  The Cash Award is payable by check issued by the Claims Administrator, while the Dues Credit

  Award is a credit applied to the Life Time membership account of a Settlement Class Member

  that may be used to pay joining fees and membership dues to rejoin or continue to access Life

  Time’s health and fitness centers.

         25.     Claim Submissions. The Claim Submission period commenced on May 12, 2020

  and ended on July 8, 2020, after which, we removed the online claim submission feature from

  the Settlement Website. To date, we have received 7,751 total claims seeking benefits in this




                                                 10
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 11 of 51 PAGEID #: 3810




  Settlement, including 6,186 electronic claims, 1,542 by Postcard Claim Form, and 23 by hard

  copy Claim Form. 4 Of the 7,751 total claims, 7,344 Settlement Class Members (94.7%) selected

  the Cash Award5 and 407 Settlement Class Members (5.3%) elected to receive the Dues Credit

  Award. We will continue to analyze claims received for timeliness based on the postmark of the

  Postcard Claim Form or hard copy Claim Form.

           26.      Claim Values. The Settlement Agreement requires that the amounts of the Cash

  Awards and Dues Credit Awards be adjusted pro rata to use the entirety of the Settlement Fund

  available for distribution (Paragraph 4.03). The Agreement further explains that the face amount

  of the Dues Credit Award will be three times the face amount of the Cash Award and the

  amounts of both will be based on the Post-Cancellation Dues amount, provided that Settlement

  Class Members who paid from $0 to $4.99 will have their amount rounded up to $5.00 for

  purposes of calculating their awards. After factoring in the costs associated with claims

  administration, the anticipated Court-approved Class Representative Award, and the Court-

  approved attorney’s fees and costs, there remains $9,880,500 available for distribution to

  claimants who selected the Cash Award option. In accordance with the calculation steps detailed

  in the Agreement, based on a total of 7,751 claims received, and assuming this Court grants the

  Class Representative Service Award and attorney’s fees and costs in the amounts requested by

  Plaintiffs, we calculated the average Cash Award to be $1,249.46 and the average Dues Credit

  Award to be $3,391.88.6 Using that same criteria, the table below details the minimum,


           4
             These total claims filed do not include any late filed hard copy claims that may be deemed eligible or any
  duplicate claims that will be part of an analysis we conduct with the Parties in advance of issuing payments. As the
  total number of claims increases or decreases, the award amounts will be adjusted accordingly to use the entirety of
  the Settlement Fund available for distribution.
           5
             43 claimants who submitted a hard copy Claim Form did not select a benefit option, and we have
  defaulted those claimants to the Cash Award option.
           6
            399 claimants did not provide a Notice ID when filing their claim, which is the unique ID we use to relate
  claimants back to the Class Data. We were able to match 227 claimants based on an email address or a combination


                                                           11
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 12 of 51 PAGEID #: 3811




  maximum, average, and total award amounts across all Settlement Class Members, by award

  type.


                                      SUMMARY OF AWARD TYPES

                                 Minimum             Maximum                  Average                  Total
   Cash Award                       $85.06            $9,754.52              $1,249.46            $9,212,289.23
   Dues Credit Award               $255.18           $29,263.58              $3,391.88            $1,336,401.36
                                             Total                                               $10,548,690.59

                                 VIII.       OPT OUTS AND OBJECTIONS

          27.      Opt Outs Received. The Rescheduling Order allowed Settlement Class Members

  to opt out of the Settlement by completing and sending a written Request for Exclusion to the

  Claims Administrator postmarked by July 8, 2020. The Preliminary Approval Order required

  that these exclusion requests include the Settlement Class Member’s full name and address and a

  statement that he or she wishes to be excluded from the Settlement. (Preliminary Approval

  Order ¶ 8.) To date, BrownGreer has received no requests to be excluded from the Settlement.

          28.      Objections Received. Paragraph 10 of the Preliminary Approval Order permitted

  Settlement Class Members to object to the fairness of the Settlement by July 8, 2020. To object,

  Settlement Class Members were required to file a written objection with the Court in which the

  Settlement Class Member must have stated:

          his or her full name, address, a telephone number at which he or she currently can be
          reached, the reasons for his or her objection, the number of objections he or she has made
          in other class-action cases, identifying the specific cases, and whether he or she intends to
          appear at the Fairness Hearing on his or her own behalf or through counsel.




  of first name, last name, and zip code listed in the Class Data, but there remained 172 claimants who asserted they
  were Settlement Class Members whom we could not identify from the exhaustive list of Settlement Class Members
  provided by counsel. Accordingly, we defaulted those 172 claimants to the minimum Cash Award and Dues Credit
  Award.



                                                          12
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 13 of 51 PAGEID #: 3812




  While the Preliminary Approval Order directed that objections be filed with the Court, to date,

  BrownGreer has not received, nor is aware of, any objections to this Settlement.

                                       IX.    CONCLUSION

         29.     Settlement Success. The foregoing establishes that the Settlement is being

  implemented fully, properly, and successfully as of the date of this Declaration.



         I, Orran L. Brown, Jr. declare under penalty of perjury pursuant to 28 U.S.C. § 1746

  that the foregoing is true and correct to the best of my knowledge. Executed on this 16th day

  of July.




                                               ________________________________

                                                           Orran L. Brown, Jr.




                                                  13
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 14 of 51 PAGEID #: 3813




                           Exhibit 1
                            Long-Form Notice
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 15 of 51 PAGEID #: 3814




  If you signed a membership agreement with Life Time in Ohio before May
   27, 2015, and cancelled between March 25, 2012 and September 24, 2016,
     you can receive a Cash Award or a Dues Credit Award (the estimated
   average Cash Award will be $503 and the estimated average Dues Credit
                            Award will be $1,509).
          The United States District Court for the Southern District of Ohio authorized this notice in the case
           Bartell, et al. v. LTF Club Operations Company, Inc., Case No. 2:14-cv-00401 (the “Lawsuit”).

  This is a Notice of a Settlement of a class action Lawsuit. This is not a notice of a lawsuit against
  you. This Notice explains the Lawsuit, the Settlement, your legal rights, what benefits are available,
  and how to obtain them.

     •   In the Lawsuit, the Plaintiff, a former member of LTF Club Operations Company, Inc. (“Life
         Time”), alleged violations of Ohio’s Prepaid Entertainment Contracts Act (PECA) and other
         claims. The court dismissed the other claims but certified the PECA claim as a class action.
     •   Life Time denies any wrongdoing and makes no admission of liability by agreeing to this
         Settlement.
     •   The Court has preliminarily approved the Settlement of the Lawsuit.
     •   You are a member of the Settlement Class if you signed a Life Time membership agreement
         in the state of Ohio before May 27, 2015, paid joining fees and/or dues to Life Time, and
         submitted a cancellation between March 25, 2012 and September 24, 2016.
     •   Your legal rights are affected whether or not you act. Read this Notice carefully.

                  YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
                               We estimate that the average Class Member Cash Award will be
                               $503.00 and the average Class Member Dues Credit Award will be
                               $1,509.00. Your personal estimate is contained in the email or
   HOW MUCH CAN I              postcard notice that you received. The final amount of your Award
   GET?                        will depend on the amount of dues you paid to Life Time after
                               cancelling your membership, the total number of claims filed, the costs
                               of administration, and the amounts the Court awards for a Class
                               Representative service award and attorneys’ fees and costs.
                               If you want to receive a Cash Award or a Dues Credit Award, you must
                               submit your Claim Form online at
   SUBMIT A CLAIM
                               www.LifeTimeOhioClubSettlement.com or by mail to Life Time Ohio
   FORM
                               Club Settlement, P.O. Box 25357, Richmond, VA 23260 by July 8,
                               2020, and select your Award type.
                               If you do nothing, you will not receive a Cash Award or Dues Credit
   DO NOTHING                  Award and you will waive any rights to sue for the same or related
                               claims.
   EXCLUDE YOURSELF            If you exclude yourself from the Settlement, you will not receive a
   NO LATER THAN               Cash Award or Dues Credit Award, and you will retain all rights you
   JULY 8, 2020                may have against Life Time.



    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 16 of 51 PAGEID #: 3815




  OBJECT NO LATER           You may stay in the Lawsuit, submit a Claim Form, and also write to
  THAN JULY 8, 2020         the Court about why you do not agree with the Settlement.

  GO TO A HEARING ON        You may stay in the Lawsuit, submit a Claim Form, and also speak in
  JULY 30, 2020             Court about the fairness of the Settlement.


     •   Your rights and options, and the deadlines to exercise them, are explained in this Notice.

     •   The Court in charge of the Lawsuit still has to decide whether to approve the Settlement in
         final form. Payments of the Cash and Dues Credit Awards will be made if the Court grants
         final approval of the Settlement and after any appeals are resolved.




   QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 17 of 51 PAGEID #: 3816




                                        BASIC INFORMATION

   1.     Why is there a Notice?

  If you received an email or postcard notice, Life Time’s records show that you purchased a Life
  Time membership in the State of Ohio before May 27, 2015, that you paid joining fees and/or dues
  to Life Time, and that you cancelled the membership between March 25, 2012 and September 24,
  2016 (the “Class Period”). Based on these records, and as explained in this Notice, the Court has
  allowed, or “certified,” a class action on behalf of you and every other member of the Class. You
  have legal rights and options that you may exercise before the Court decides whether to approve the
  Settlement. Judge Michael H. Watson of the United States District Court for the Southern District
  of Ohio is overseeing this Lawsuit, which is known as Bartell, et al. v. LTF Club Operations
  Company, Inc., Case No. 2:14-cv-00401. If the Court approves the Settlement, and after any
  objections and appeals are resolved, an administrator appointed by the Court (the “Claims
  Administrator”) will make payments required by the Settlement.

   2.     What is a class action and who is involved?

  In a class action lawsuit, one or more persons, called the “Class Representative(s),” sue on behalf of
  other people who have similar claims. The people together are a “Class” or “Class Members.” The
  former Life Time members who sued, and all the Class Members like them, are called the Plaintiffs.
  The company they sued is called the Defendant. One court resolves the issues for everyone in the
  Class, except for those people who choose to exclude themselves from the Class.

                    THE CLAIMS IN THE LAWSUIT AND THE SETTLEMENT

   3.     What is this Lawsuit about?

  In the class action, the Class Representative alleges that Life Time failed to honor cancellation
  requests and refund payments made by former members of Life Time’s Ohio health clubs under
  membership agreements that allegedly violated the Ohio Prepaid Entertainment Contract Act
  (PECA).

  Life Time denies that it was subject to or violated PECA because the Class Representative and other
  former members voluntarily paid for their memberships on a month to month basis, could cancel
  their memberships for any reason upon reasonable advance written notice, and could use the health
  club until termination of their membership.

  The Court certified as a class action the Class Representative’s PECA claims. An appeal from some
  of the Court’s decisions is currently pending in the United States Court of Appeals for the Sixth
  Circuit.




    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
                                              -3-
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 18 of 51 PAGEID #: 3817




  At the beginning of this case, the Class Representative also brought claims for breach of contract,
  fraud, unjust enrichment, and violation of the Electronic Funds Transfer Act. The Court ruled for
  Life Time on those claims.


   4.     Why is there a Settlement?

  Both sides agreed to a Settlement. The Lawsuit has already lasted five years and involved extensive
  discovery and numerous motions and appeals. By agreeing to the Settlement, both sides avoid the
  uncertainties and expenses associated with continued litigation, a trial, and more appeals. The Class
  will get benefits now rather than years from now, if at all. The Class Representative and the lawyers
  representing the Class believe the Settlement is in the best interest of the Class because it provides
  immediate and valuable compensation to the Class while eliminating the risk of an adverse ruling
  by the Court.

                                       WHO IS IN THE CLASS

   5.     Am I part of this Class?

  All individuals who signed a membership agreement with Life Time in the state of Ohio before May
  27, 2015, paid joining fees and/or dues to Life Time, and cancelled the agreement between March
  25, 2012 and September 24, 2016, are part of the Class.

  If you are a Life Time member who fits that definition, then you are in the Class and are affected by
  this lawsuit.

   6.     I’m still not sure if I am included.

  If you are still not sure whether you are included, you can get free help by visiting the website
  www.LifeTimeOhioClubSettlement.com or by calling 1-888-417-1782.

                                   THE SETTLEMENT BENEFITS

   7.     What does the Settlement provide?

  Life Time will create a Settlement Fund of at least $14 million in value for Cash and Dues Credit
  Awards. All Class Members who submit a timely Claim Form may choose between a Cash Award
  or a Dues Credit Award paid out of the Settlement Fund. The Settlement Fund will also cover
  payment of the third-party Claims Administrator (estimated at no more than $99,500), the Court-
  approved Class Representative Service Award (of no more than $20,000) and the Court-approved
  attorney’s fees and costs (of no more than $4,000,000).



    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
                                              -4-
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 19 of 51 PAGEID #: 3818




   8.     How much will my Cash Award or Dues Credit Award be?

  The amount of your personal Cash Award or Dues Credit Award will vary depending on the total
  amount of post-cancellation dues that you paid relative to the other Class Members. An estimate
  was calculated and those numbers appear on the email or postcard notice that you received. While
  your Cash Award may be higher or lower, across the Class the average Cash Award is estimated to
  be $503.00, and the average Dues Credit Award is estimated to be $1,509.00. If you choose the
  Dues Credit Award, it will be three times the amount of your Cash Award. The exact amount of
  your Cash Award or Dues Credit Award will vary depending on the number of claims filed for each
  of the Awards, the cost of administration, and the Court-approved Class Representative payment
  and attorneys’ fees and costs.

   9.     How are the Cash Awards and Dues Credit Awards different?

  The Cash Award will be paid by check sent by U.S. Mail. The check must be cashed within 90 days
  of being issued. If funds remain from unclaimed or uncashed checks 120 days after being issued,
  then a second distribution may occur to those Class Members that already cashed a check.

  The Dues Credit Award is a credit on a membership account at any Life Time club. The Claims
  Administrator will send by email or U.S. Mail a Dues Credit Award ID number. The Dues Credit
  Award must be redeemed within 180 days of being issued. To redeem the Award, a person must be
  a current Life Time member or must join Life Time by signing a membership agreement and
  providing a payment method, such as a debit/credit card number, as required for all new and
  returning Life Time members. The Dues Credit is only applicable toward membership and joining
  fees and is not redeemable for cash or any other item or service. The balance will be forfeited if the
  membership is cancelled prior to exhaustion of the full value. The Dues Credit Award ID number
  may be transferred by the Class Member one time to any other person before redemption. There will
  be no redistribution of Dues Credit Awards that remain unclaimed or uncashed.

   10.    How can I get a Cash Award or Dues Credit Award?

  You must timely complete and return a Claim Form. A Claim Form can be found and submitted
  online at www.LifeTimeOhioClubSettlement.com. Read the instructions carefully, fill out the
  Claim Form completely, and submit it online no later than 11:59 pm EST July 8, 2020.

  In the alternative, you can submit a Claim Form by U.S. Mail. If you received a postcard notice,
  you may complete and return the tear-off Claim Form that accompanied that notice. Alternatively,
  you may access a PDF version of the Claim Form to print by going to the “Documents” page of the
  Settlement Website (www.LifeTimeOhioClubSettlement.com/documents.aspx) and clicking on the
  “Claim Form” link. Read the instructions carefully, fill out the Claim Form completely, and mail it
  postmarked no later than July 8, 2020.




    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
                                              -5-
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 20 of 51 PAGEID #: 3819




   11.    When will I get my Cash Award or Dues Credit Award?

  The Court will hold a hearing on July 30, 2020 to decide whether to approve the Settlement. If the
  Court approves the Settlement, after that, there may be appeals. If an appeal is filed, resolution of
  that appeal will take some time, perhaps more than a year. If the case is resolved in favor of the
  Settlement, then the Claims Administrator will mail you a Cash Award check or Dues Credit Award
  ID number within 60 days of the resolution.                           The Settlement website
  www.LifeTimeOhioClubSettlement.com will contain current information regarding the status of
  final approval and any appeals. ? W

                              THE LAWYERS REPRESENTING YOU

   12.    Do I have a lawyer in this case?

  The Court appointed Tom McCormick and Ken Rubin of the law firm Vorys, Sater, Seymour, and
  Pease, LLP, in Columbus, Ohio, to represent you and all Class Members. These lawyers are called
  “Class Counsel,” and they are experienced in handling similar consumer class action claims. More
  information about these lawyers is available at www.vorys.com.

   13.    Should I get my own lawyer?

  You do not need to hire your own lawyer because Class Counsel is working on your behalf. But,
  you may hire your own lawyer, at your own expense, if you want someone other than Class Counsel
  to represent you.

   14.    How will the lawyers be paid?

  On or before June 17, 2020, Class Counsel will ask the Court to approve payment of attorneys’ fees
  and expenses in an amount up to $4,000,000. The fees would pay Class Counsel for investigating
  the facts, litigating the case, including the numerous motions and appeals, and negotiating the
  Settlement. The expenses reimburse Class Counsel for out-of-pocket costs such as court-reporter
  fees, travel costs, mediator fees, expert witnesses, etc. Class Counsel also will ask the Court to
  approve a payment of $20,000 to the Class Representative for his services in representing the Class.
  The Court may award less than these amounts. Life Time and Class Counsel have not reached any
  agreement on these fees and expenses. These payments will be paid out of the Settlement Fund.

                                   YOUR RIGHTS AND OPTIONS

   15.    What happens if I do nothing at all?

  If you do nothing, you will not get a Cash Award or a Dues Credit Award. Also, unless you exclude
  yourself, you will not be able to start a lawsuit or be part of any other lawsuit against Life Time


    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
                                              -6-
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 21 of 51 PAGEID #: 3820




  based on the legal claims that are or could have been included in this Lawsuit. It also means that all
  of the Court’s orders will apply to you and legally bind you.

   16.     Why would I ask to be excluded?

  If you exclude yourself from the Class—which means to remove yourself from the Settlement and
  often is called “opting-out”—you: (1) will not be legally bound by the Settlement and any orders
  by the Court pursuant to the Settlement; (2) will keep any rights you may have to bring the legal
  claims against Life Time that are or could have been included in this Lawsuit; and (3) will not get
  any money or benefits from this Settlement. If you want to file your own lawsuit against Life Time
  based on the legal claims that are or could have been included in this Lawsuit, then you must exclude
  yourself from this Settlement. You also may exclude yourself if you do not want to participate in
  any legal claim against Life Time.

   17.      What rights do I give up if I do not exclude myself? What am I releasing?

  If the Court approves the Settlement, then all Class Members who do not exclude themselves will
  have fully and forever released Life Time from the “Released Claims.” The “Released Claims”
  include any and all claims, demands, actions, causes of action, rights, offsets, suits, damages
  (whether general, special, punitive, or multiple), lawsuits, liens, costs, losses, expenses, penalties, or
  liabilities of any kind whatsoever, for any relief whatsoever, including monetary, injunctive, or
  declaratory relief, or for reimbursement of attorneys’ fees, costs, or expenses, whether known or
  unknown, whether direct or indirect (whether by assignment or otherwise), whether under federal,
  state, or local law, whether alleged or not alleged in the Lawsuit, whether suspected or unsuspected,
  or whether contingent or vested, that arise out of or are related to the factual allegations of, or are
  based on the same factual predicates as alleged in, the Lawsuit’s First Amended Complaint. This
  specifically includes the alleged claims for breach of contract, unjust enrichment, misrepresentation,
  and/or violations of consumer protection acts or prepaid entertainment contract statutes/health spa
  acts resulting from Life Time’s sales, communications, contracting, billing, and/or cancellations of
  any membership or service contracts.

   18.     If I ask to be excluded, can I get a Cash or Dues Credit Award from the Settlement?

  No. If you exclude yourself, you are not eligible to receive a Cash Award or Dues Credit Award.

   19.     How do I ask the Court to exclude me from the Settlement?

  To exclude yourself, you must send a letter stating that you want to be excluded from the Settlement
  in Bartell, et al. v. LTF Club Operations Company, Inc., Case No. 2:14-cv-00401.

  Your letter must include your full name and address, your statement that you want to be excluded
  from the Settlement, and your signature. You must personally sign your letter requesting exclusion.
  No one else can sign for you, not even a lawyer. You must postmark your letter requesting exclusion
  no later than July 8, 2020 to:

    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
                                              -7-
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 22 of 51 PAGEID #: 3821




                                    Life Time Ohio Club Settlement
                                         Claims Administrator
                                            P.O. Box 25357
                                         Richmond, VA 23260

         EXCLUSION LETTERS POSTMARKED AFTER JULY 8, 2020 WILL NOT BE
                                HONORED.

  Do not submit both a Claim Form and a letter asking to be excluded from the Class. If you submit
  both, your request to be excluded will be invalid, you will be included in the Settlement, and you
  will be bound by the terms of the Settlement (including giving up your right to bring the Released
  Claims described above).

   20.    How do I object to the Settlement?

  If you are a Class Member, you may object to the terms of the Settlement before the Final Approval
  Hearing. The Court will consider your views. To object, you must file a letter or brief with the
  Court stating that you object to the Settlement in Bartell, et al. v. LTF Club Operations Company,
  Inc., Case No. 2:14-cv-00401. Your letter or brief must: (1) identify all of the factual and legal
  reasons for your objections (including citations and supporting evidence) and attach any materials
  you are relying on to make your objections; (2) include your name, address, telephone number, email
  address, and signature, and if you have a lawyer, his or her information; (3) the number of objections
  you have made in other class-action cases, identifying the specific cases; and (4) indicate whether
  you want to appear and speak at the Final Approval Hearing, with or without your own lawyer. Your
  objection and any supporting papers must be filed with the Court and mailed via first-class U.S. Mail
  to Class Counsel and Life Time’s Counsel at the following addresses, no later than July 8, 2020:

   CLASS COUNSEL                                      LIFE TIME’S ATTORNEYS
   Tom McCormick                                      Rodger Eckelberry
   Vorys, Sater, Seymour and Pease, LLP               Baker Hostetler
   52 East Gay Street                                 200 Civic Center Drive, Suite 1200
   Columbus, OH 43216                                 Columbus, OH 43215-4138
   (614) 324-3113                                     (614) 228-1541

  If the Court rejects your objection, you will still be bound by the terms of the Settlement. If you
  intend to object to the Settlement but wish to receive a Cash Award or Dues Credit Award, you must
  timely submit your Claim Form as stated above. If the court approves the Settlement despite any
  objections, and you have not submitted a Claim Form, you will not receive any benefits but will be
  bound by the terms of the Settlement (including the Released Claims described above).

   21.    What is the difference between objecting and asking to be excluded?

  Objecting is telling the Court that you do not like something about the Settlement. You can object
  to the Settlement only if you stay in the Class (i.e., do not exclude yourself from the Settlement).

    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
                                              -8-
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 23 of 51 PAGEID #: 3822




  Excluding yourself is telling the Court that you do not want to be part of the Class and the Settlement.
  If you exclude yourself from the Settlement, you cannot object because the Settlement no longer
  affects you.

                           THE COURT’S FINAL APPROVAL HEARING

   22.     When and where will the Court hold a Final Approval Hearing?

  The Court will hold the Final Approval Hearing at July 30, 2020, at 10:00 a.m. in Courtroom 120 of
  the United States District Court for the Southern District of Ohio, Eastern Division, at the Joseph P.
  Kinneary U.S. Courthouse, 85 Marconi Boulevard, Columbus, Ohio 43215. At this hearing, the
  Court will consider whether the Settlement is fair, reasonable, and adequate. If there are objections,
  the Court will consider them. The Court will also hear from Class Counsel, Life Time’s counsel,
  and others who have asked to speak at the hearing and have complied with the requirements
  described above. The Court will also consider Class Counsel’s request for payment of fees and
  costs, the Class Representative’s request for payments for services, and the Claims Administrator’s
  fees and costs. After the hearing, the Court will decide whether to approve the Settlement. We do
  not know how long this decision will take.

  The hearing may proceed by telephone/video, or be postponed to a different date or time. If you
  timely objected to the Settlement and told the Court that you intend to appear and speak at the Final
  Approval Hearing, you will receive notice of any change regarding the Final Approval Hearing.
  You can check www.LifeTimeOhioClubSettlement.com for updates.

   23.     Do I have to come to the Final Approval Hearing and may I speak at the hearing?

  No, you do not have to come to the hearing. Class Counsel will answer any questions the Court may
  have, but you are welcome to come at your own expense. If you send an objection, you may, but do
  not have to, come to the hearing. As long as the written objection was filed and mailed on time and
  meets the other criteria described above, the Court will consider the objection.

  If you want to object and speak at the hearing, then you must include a statement in your letter or
  brief objecting to the Settlement saying that you, or your lawyer, intends to appear at the Final
  Approval Hearing. You must also include the information listed above in Question 20. Your
  objection and notice of intent to appear must be filed with the Court and mailed to Class Counsel
  and Life Time’s Counsel (see Question 20) no later than July 8, 2020. You cannot speak at the Final
  Approval Hearing if you exclude yourself from the Settlement.



                                  GETTING MORE INFORMATION

   24.     Are more details available?



    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
                                              -9-
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 24 of 51 PAGEID #: 3823




  For      additional    information      about   this     Settlement,     you      may     visit
  www.LifeTimeOhioClubSettlement.com, call the Claims Administrator toll free at 1-888-417-1782,
  or contact Class Counsel as listed below. You may also seek advice and guidance from your own
  attorney at your own expense.

  Class Counsel:

  Tom McCormick
  Vorys, Sater, Seymour and Pease, LLP
  52 E. Gay St.
  Columbus, OH 43215
  Tel: 614-324-3113
  Website: www.vorys.com




    QUESTIONS? Call Toll Free 1-888-417-1782 or Visit www.LifeTimeOhioClubSettlement.com.
                                             -10-
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 25 of 51 PAGEID #: 3824




                           Exhibit 2
                   List of CAFA Notice Recipients
                        Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 26 of 51 PAGEID #: 3825


                                          CAFA Notice Service List - Bartell, et al. v. LTF Club Operations Company, Inc. , No. 2:14-cv-00401 (S.D. Ohio)
Last Name    First Name                         Office                                         Address 1                              Address 2                Address 3          City         State   Zip Code
   Barr        William        United States Office of the Attorney General             U. S. Department of Justice             950 Pennsylvania Ave NW                         Washington       DC     20530-0001

 Clarkson      Kevin                 Office of the Attorney General                        1031 W. 4th Avenue                          Suite 200                               Anchorage        AK     99501-1994

 Marshall       Steve                Office of the Attorney General                      501 Washington Avenue                     P. O. Box 300152                           Montgomery        AL     36130-0152

 Rutledge      Leslie                Office of the Attorney General                         323 Center Street                          Suite 200                               Little Rock      AR     72201-2610

 Brnovich       Mark                 Office of the Attorney General                        2005 N. Central Ave                                                                  Phoenix         AZ     85004-2926

 Becerra       Xavier                Office of the Attorney General                      Consumer Law Section                   455 Golden Gate Avenue        Suite 11000     San Francisco     CA       94102

 Weiser         Phil                 Office of the Attorney General               Ralph L. Carr Colorado Judicial Center            1300 Broadway              10th Floor        Denver         CO       80203

  Tong         William               Office of the Attorney General                        165 Capitol Avenue                                                                   Hartford        CT       06106

  Racine        Karl                 Office of the Attorney General                        441 4th Street NW                          Suite 1100S                              Washington       DC       20001

 Jennings      Kathy                 Office of the Attorney General                    Carvel State Office Building             820 North French Street                        Wilmington       DE       19801

 Moody         Ashley                Office of the Attorney General                            The Capitol                               PL-01                                 Tallahassee      FL     32399-1050

   Carr         Chris                Office of the Attorney General                       40 Capitol Square SW                                                                   Atlanta       GA      30334-3300

 Connors        Clare             Department of the Attorney General                        425 Queen Street                                                                    Honolulu        HI       96813

  Miller        Tom                  Office of the Attorney General                         Hoover Building                     1305 East Walnut Street                        Des Moines       IA       50319

  Raoul        Kwame                 Office of the Attorney General                     100 West Randolph Street                                                                Chicago         IL       60601

 Hill, Jr.     Curtis                Office of the Attorney General                  Indiana Government Center South           302 West Washington Street       5th Floor      Indianapolis     IN       46204

 Schmidt       Derek                 Office of the Attorney General                         120 SW 10th Ave                            2nd Floor                                 Topeka         KS       66612

 Cameron       Daniel                Office of the Attorney General                        700 Capitol Avenue                  Capitol Building, Suite 118                      Frankfort      KY        40601

 Landry          Jeff                Office of the Attorney General                      1885 North Third Street                                                              Baton Rouge       LA       70802

  Healey       Maura          Office of the Massachusetts Attorney General   ATTN: CAFA Coordinator/General Counsel's Office      One Ashburton Place                            Boston        MA        02108

  Frosh         Brian                Office of the Attorney General                         200 St. Paul Place                                                                  Baltimore      MD      21202-2202

   Frey        Aaron                 Office of the Attorney General                       6 State House Station                                                                 Augusta        ME        04333

  Nessel        Dana                 Office of the Attorney General                    G. Mennen Williams Building                525 W. Ottawa Street       P.O. Box 30212      Lansing        MI     48909-0212

  Ellison       Keith                Office of the Attorney General                       445 Minnesota Street                         Suite 1400                                St. Paul      MN        55101

 Schmitt        Eric                 Office of the Attorney General                      Supreme Court Building                    207 W. High Street         P.O. Box 899    Jefferson City   MO        65102

  Fitch         Lynn                 Office of the Attorney General                       Walter Sillers Building                   550 High Street            Suite 1200        Jackson       MS        39201

  Stein         Josh                 Office of the Attorney General                     9001 Mail Service Center                                                                 Raleigh        NC     27699-6400

Stenehjem      Wayne                 Office of the Attorney General                           State Capitol                    600 East Boulevard Avenue       Dept. 125        Bismarck       ND        58505

 Peterson       Doug                 Office of the Attorney General                        2115 State Capitol                       P.O. Box 98920                               Lincoln        NE       68509

 Grewal       Gurbir S.              Office of the Attorney General                    RJ Hughes Justice Complex                    25 Market Street            Box 080          Trenton        NJ     08625-0080

 Balderas      Hector                Office of the Attorney General                         Villagra Building                      408 Galistea Street                          Santa Fe       NM        87501

   Ford        Aaron                 Office of the Attorney General                    Old Supreme Court Building               100 North Carson Street                        Carson City     NV        89701

  James        Letitia               Office of the Attorney General                   Office of the Attorney General                  The Capital              2nd Floor         Albany        NY        12224

  Yost          Dave                 Office of the Attorney General                        State Office Tower                      30 E. Broad Street          14th Floor       Columbus       OH      43266-0410

 Hunter         Mike                 Office of the Attorney General                        313 NE 21st Street                                                                 Oklahoma City    OK        73105

Rosenblum      Ellen F.              Office of the Attorney General                   Oregon Department of Justice               1162 Court Street NE                            Salem          OR       97301

 Shapiro        Josh                 Office of the Attorney General                   16th Floor, Strawberry Square                                                            Harrisburg       PA       17120
                         Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 27 of 51 PAGEID #: 3826


                                          CAFA Notice Service List - Bartell, et al. v. LTF Club Operations Company, Inc. , No. 2:14-cv-00401 (S.D. Ohio)
Last Name     First Name                        Office                                  Address 1                       Address 2                Address 3          City         State   Zip Code
 Neronha         Peter               Office of the Attorney General               150 South Main Street                                                          Providence       RI       02903

 Wilson          Alan                Office of the Attorney General                  P. O. Box 11549                                                              Columbia        SC     29211-1549

Ravnsborg       Jason                Office of the Attorney General                1302 E. Highway 14                     Suite 1                                   Pierre        SD     57501-8501

Slatery III     Herbert        Office of the Attorney General and Reporter           P.O. Box 20207                                                               Nashville       TN       37202

 Paxton          Ken                 Office of the Attorney General                   Capitol Station                P. O. Box 12548                               Austin         TX     78711-2548

  Reyes          Sean                Office of the Attorney General                    State Capitol               350 North State Street         Suite 230     Salt Lake City    UT     84114-2320

 Herring         Mark                Office of the Attorney General               202 North Ninth Street                                                         Richmond        VA        23219

 Ferguson        Bob                 Office of the Attorney General             1125 Washington Street SE             P.O. Box 40100                              Olympia        WA      98504-0100

  Kaul           Josh                Office of the Attorney General           Wisconsin Department of Justice                                   P.O. Box 7857     Madison         WI     53707-7857

 Morrisey       Patrick              Office of the Attorney General                    State Capitol                     Building 1              Room E-26       Charleston      WV        25305

   Hill         Bridget              Office of the Attorney General                State Capital Building           2320 Capital Avenue                           Cheyenne       WY        82002
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 28 of 51 PAGEID #: 3827




                           Exhibit 3
                                CAFA Notice
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 29 of 51 PAGEID #: 3828
                                                                                     DIRECT DIAL: (804) 521-7196
                                                                                          OFFICE: (804) 521-7200
                                                                                       FACSIMILE: (804) 521-7299
                                                                                   OBROWNJR@BROWNGREER.COM




                                           February 28, 2020



  By Certified Mail

  Federal and State Officials
  Identified in Exhibit A in the Enclosed Disc

         Re:      NOTICE UNDER THE CLASS ACTION FAIRNESS ACT OF 2005,
                  28 U.S.C. § 1711 et seq., Bartell, et al. v. LTF Club Operations Company, Inc.,
                  Case No. 2:14-cv-00401 (S.D. Ohio)

  Dear Sir or Madam:

          I send this letter and the enclosed disc to you on behalf of LTF Club Operations
  Company, Inc. (“Life Time”), the defendant in the action referenced above, regarding a class
  settlement proposed for preliminary approval on February 18, 2020. This communication
  constitutes the notice required by the Class Action Fairness Act of 2005, 28 U.S.C. § 1711 et seq.
  (“CAFA”).

          The proposed settlement resolves the class action lawsuit brought against Life Time by a
  former member (“Plaintiff”). Plaintiff alleges that, among other things, Life Time did not provide
  to members of its Ohio clubs a duplicate cancellation form that complied with the requirements
  of Ohio’s Prepaid Entertainment Contract Act (“PECA”), and therefore, when members
  indicated their intent to cancel their memberships, Life Time was required to cancel their
  memberships immediately, no matter how long they had lasted, and to refund all dues paid under
  their memberships. Life Time denies all of Plaintiff’s material allegations.

         As CAFA Section 1715(b) requires, the enclosed disc includes:

         1.       A copy of the Class Action Complaint, including its exhibits, filed on April 30,
                  2014 (Exhibit B on the enclosed disc);

         2.       A copy of the Amended Class Action Complaint filed on January 5, 2015 (Exhibit
                  C on the enclosed disc);

         3.       A copy of the class Settlement Agreement and Release, including its exhibits,
                  between the Parties (Exhibit D on the enclosed disc); and

         4.       A copy of the Preliminary Approval Order entered by the Honorable Michael H.
                  Watson on February 24, 2020 (Exhibit E on the enclosed disc);


                                   250 ROCKETTS WAY  RICHMOND, VA 23231
               PHONE (804) 521-7200  FAX (804) 521-7299  EMAIL INFORMATION@BROWNGREER.COM
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 30 of 51 PAGEID #: 3829




          The proposed settlement class includes all persons who: (1) joined a Life Time health and
  fitness center operated in Ohio prior to May 27, 2015; (2) cancelled their membership between
  March 25, 2012 and September 24, 2016; and (3) paid net joining fees and dues to Life Time in
  an amount greater than $0.00. Pursuant to CAFA § 1715(b)(7)(A), the table shown in Exhibit F
  (included in the enclosed disc) provides a list of the names of known, potential class members
  who reside in each state and the estimated proportionate share of the claims of such members to
  the entire settlement, as determined by the preliminary class data available and related
  representations of counsel.

          The proposed settlement will create a Settlement Fund of at least $14,000,000 for class
  member Awards. The Settlement Fund also will cover the costs of administering the settlement,
  attorney’s fees and costs, and a Class Representative service award, if any. Eligible class members
  who submit a timely Claim Form may choose between a Cash Award and a Dues Credit Award, all
  paid out of the Settlement Fund. The amount awarded to eligible class members will be based on the
  amount of post-cancellation dues that the class member paid relative to other class members,
  provided that any class member who paid less than $5.00 will have their amount rounded up to
  $5.00 for purposes of calculating the amounts of their Cash Award or Dues Credit Award. A
  Dues Credit Award—which is a credit on a membership account with Life Time Fitness—will
  have a face value of three times the amount of a Cash Award and may be transferred by the class
  member one time to any other person before redemption. The amount of Cash Awards and Dues
  Credit Awards will be adjusted pro rata to use the entirety of the Settlement Fund available for
  distribution to the class members based on the eligible claims submitted. The estimated potential
  distribution of class members set out in Exhibit F is the most reasonable estimate available of
  potential shares of the entire settlement.

          The Honorable Michael W. Watson preliminarily approved the proposed settlement,
  including the class-notice plan, on February 24, 2020. There is no final judgment or notice of
  dismissal. The parties have separately agreed that the Settlement Agreement and Release can be
  terminated if at least 75 class members opt out of the Settlement. The Court has scheduled a
  Fairness Hearing related to the proposed settlement for July 9, 2020 at 10:00 a.m. in Courtroom
  120 in the United States District Court for the Southern District of Ohio, Eastern Division.

         Please contact me if you would like any further information.


                                               Sincerely,



                                               Orran L. Brown, Jr.
                                               BrownGreer PLC, Proposed Claims Administrator




  Enclosures

  cc by email:
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 31 of 51 PAGEID #: 3830




              Tom McCormick
              Vorys, Sater, Seymour and Pease, LLP
              52 East Gay Street
              Columbus, OH 43216
              (614) 464-6433

              Attorneys for Plaintiff and the Settlement Class

              Rodger Eckelberry
              Baker Hostetler
              200 Civic Center Drive, Suite 1200
              Columbus, OH 43215-4138
              (614) 228-1541

              Aaron Van Oort
              Faegre Drinker Biddle & Reath LLP
              2200 Wells Fargo Center
              90 S. 7th Street
              Minneapolis, MN 55402
              (612) 766-8138

              Attorneys for Defendant LTF Club Operations Company, Inc.
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 32 of 51 PAGEID #: 3831




                           Exhibit 4
               CAFA Notice Delivery Confirmation
                           Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 33 of 51 PAGEID #: 3832


                                                           CAFA Notice Service List - Bartell, et al. v. LTF Club Operations Company, Inc. , No. 2:14-cv-00401 (S.D. Ohio)

Last Name     First Name                          Office                                          Address 1                             Address 2               Address 3           City         State   Zip Code     Delivery Date
   Barr        William          United States Office of the Attorney General              U. S. Department of Justice            950 Pennsylvania Ave NW                         Washington       DC     20530-0001     3/4/2020
 Clarkson       Kevin                 Office of the Attorney General                         1031 W. 4th Avenue                          Suite 200                               Anchorage        AK     99501-1994     3/3/2020
 Marshall        Steve                Office of the Attorney General                        501 Washington Avenue                    P. O. Box 300152                            Montgomery       AL     36130-0152     6/4/2020
 Rutledge       Leslie                Office of the Attorney General                           323 Center Street                          Suite 200                              Little Rock      AR     72201-2610     3/3/2020
 Brnovich        Mark                 Office of the Attorney General                         2005 N. Central Ave                                                                   Phoenix        AZ     85004-2926     3/3/2020
 Becerra        Xavier                Office of the Attorney General                        Consumer Law Section                  455 Golden Gate Avenue        Suite 11000     San Francisco     CA       94102        3/4/2020
  Weiser         Phil                 Office of the Attorney General                 Ralph L. Carr Colorado Judicial Center           1300 Broadway              10th Floor        Denver         CO       80203        3/3/2020
  Tong         William                Office of the Attorney General                          165 Capitol Avenue                                                                  Hartford        CT       06106        3/2/2020
  Racine         Karl                 Office of the Attorney General                          441 4th Street NW                         Suite 1100S                              Washington       DC       20001        3/3/2020
 Jennings       Kathy                 Office of the Attorney General                      Carvel State Office Building             820 North French Street                       Wilmington       DE       19801        3/3/2020
  Moody         Ashley                Office of the Attorney General                              The Capitol                              PL-01                                 Tallahassee      FL     32399-1050     3/4/2020
   Carr          Chris                Office of the Attorney General                         40 Capitol Square SW                                                                  Atlanta        GA     30334-3300     3/3/2020
 Connors         Clare              Department of the Attorney General                         425 Queen Street                                                                   Honolulu        HI       96813        3/2/2020
  Miller         Tom                  Office of the Attorney General                           Hoover Building                    1305 East Walnut Street                        Des Moines       IA       50319        3/3/2020
  Raoul         Kwame                 Office of the Attorney General                       100 West Randolph Street                                                               Chicago         IL       60601        3/5/2020
 Hill, Jr.      Curtis                Office of the Attorney General                   Indiana Government Center South           302 West Washington Street      5th Floor       Indianapolis     IN       46204        3/3/2020
 Schmidt        Derek                 Office of the Attorney General                           120 SW 10th Ave                           2nd Floor                                 Topeka         KS       66612        3/2/2020
 Cameron        Daniel                Office of the Attorney General                          700 Capitol Avenue                 Capitol Building, Suite 118                      Frankfort       KY       40601        3/4/2020
  Landry          Jeff                Office of the Attorney General                        1885 North Third Street                                                             Baton Rouge       LA       70802        3/3/2020
  Healey        Maura          Office of the Massachusetts Attorney General    ATTN: CAFA Coordinator/General Counsel's Office      One Ashburton Place                            Boston        MA        02108        3/2/2020
  Frosh          Brian                Office of the Attorney General                           200 St. Paul Place                                                                 Baltimore      MD      21202-2202     3/2/2020
   Frey         Aaron                 Office of the Attorney General                         6 State House Station                                                                Augusta        ME        04333        3/2/2020
  Nessel         Dana                 Office of the Attorney General                     G. Mennen Williams Building                525 W. Ottawa Street       P.O. Box 30212      Lansing        MI     48909-0212     3/2/2020
  Ellison        Keith                Office of the Attorney General                         445 Minnesota Street                        Suite 1400                                St. Paul      MN        55101        3/3/2020
 Schmitt         Eric                 Office of the Attorney General                        Supreme Court Building                   207 W. High Street         P.O. Box 899    Jefferson City   MO        65102        3/4/2020
  Fitch          Lynn                 Office of the Attorney General                        Walter Sillers Building                    550 High Street           Suite 1200        Jackson        MS       39201        3/2/2020
  Stein          Josh                 Office of the Attorney General                       9001 Mail Service Center                                                                Raleigh        NC     27699-6400     3/4/2020
Stenehjem       Wayne                 Office of the Attorney General                             State Capitol                   600 East Boulevard Avenue       Dept. 125        Bismarck        ND       58505        3/2/2020
 Peterson        Doug                 Office of the Attorney General                          2115 State Capitol                      P.O. Box 98920                               Lincoln        NE       68509        3/2/2020
 Grewal        Gurbir S.              Office of the Attorney General                      RJ Hughes Justice Complex                   25 Market Street            Box 080          Trenton        NJ     08625-0080     3/3/2020
 Balderas       Hector                Office of the Attorney General                           Villagra Building                     408 Galistea Street                          Santa Fe       NM        87501        3/3/2020
   Ford         Aaron                 Office of the Attorney General                      Old Supreme Court Building              100 North Carson Street                        Carson City      NV       89701        3/3/2020
  James         Letitia               Office of the Attorney General                     Office of the Attorney General                 The Capital              2nd Floor         Albany         NY       12224        3/4/2020
   Yost          Dave                 Office of the Attorney General                          State Office Tower                     30 E. Broad Street          14th Floor       Columbus       OH      43266-0410     3/3/2020
  Hunter         Mike                 Office of the Attorney General                          313 NE 21st Street                                                                Oklahoma City    OK        73105        3/2/2020
Rosenblum       Ellen F.              Office of the Attorney General                     Oregon Department of Justice               1162 Court Street NE                           Salem          OR       97301        3/2/2020
 Shapiro         Josh                 Office of the Attorney General                     16th Floor, Strawberry Square                                                           Harrisburg       PA       17120        3/3/2020
 Neronha         Peter                Office of the Attorney General                         150 South Main Street                                                               Providence       RI       02903        3/2/2020
  Wilson         Alan                 Office of the Attorney General                           P. O. Box 11549                                                                    Columbia        SC     29211-1549     3/3/2020
Ravnsborg        Jason                Office of the Attorney General                         1302 E. Highway 14                            Suite 1                                  Pierre        SD     57501-8501     3/2/2020
Slatery III     Herbert         Office of the Attorney General and Reporter                     P.O. Box 20207                                                                    Nashville       TN       37202        3/4/2020
                        Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 34 of 51 PAGEID #: 3833


                                                   CAFA Notice Service List - Bartell, et al. v. LTF Club Operations Company, Inc. , No. 2:14-cv-00401 (S.D. Ohio)

Last Name   First Name                    Office                                      Address 1                        Address 2            Address 3            City         State   Zip Code     Delivery Date
  Paxton       Ken             Office of the Attorney General                       Capitol Station                 P. O. Box 12548                             Austin         TX     78711-2548     3/3/2020
  Reyes        Sean            Office of the Attorney General                        State Capitol                350 North State Street     Suite 230       Salt Lake City    UT     84114-2320     3/2/2020
 Herring      Mark             Office of the Attorney General                   202 North Ninth Street                                                         Richmond        VA       23219        3/3/2020
 Ferguson      Bob             Office of the Attorney General                 1125 Washington Street SE             P.O. Box 40100                             Olympia        WA      98504-0100     3/4/2020
  Kaul         Josh            Office of the Attorney General               Wisconsin Department of Justice                                P.O. Box 7857       Madison         WI     53707-7857     3/2/2020
 Morrisey     Patrick          Office of the Attorney General                        State Capitol                     Building 1           Room E-26         Charleston      WV        25305        3/3/2020
   Hill       Bridget          Office of the Attorney General                    State Capital Building           2320 Capital Avenue                          Cheyenne       WY        82002        3/3/2020
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 35 of 51 PAGEID #: 3834




                           Exhibit 5
                                Email Notice
      Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 36 of 51 PAGEID #: 3835


                                                             Email Notice

From: ClaimsAdministrator@LifeTimeOhioClubSettlement.com
Email Subject: Notice of Life Time Ohio Club Settlement
Email Text:

                             LIFE TIME OHIO CLUB SETTLEMENT
    If you signed a membership agreement with Life Time in Ohio before May 27, 2015,
    and cancelled between March 25, 2012 and September 24, 2016, you can receive a
   Cash Award of approximately $---.00 or a Dues Credit Award of approximately $---.00.

 LEGAL NOTICE: Your legal rights are affected. Read this notice carefully. You are not being sued and this is not a solicitation from a
                                                             lawyer.
     The United States District Court for the Southern District of Ohio authorized this notice after it preliminarily approved a Class
             Action Settlement in the case Bartell, et al. v. LTF Club Operations Company, Inc., Case No. 2:14-cv-00401.



                          Settlement Class Member: {{{first_name}}} {{last_name}}}
                                          Notice ID: {{{Notice_ID}}}


Why am I receiving this Notice? You are receiving this Notice because the records of LTF Club Operations Company, Inc., which does
business as “Life Time,” show that you signed a membership agreement with Life Time in the State of Ohio before May 27, 2015, paid
joining fees and/or dues, and cancelled that membership between March 25, 2012 and September 24, 2016. Therefore, you are a Class
Member eligible to recover a Cash Award or a Dues Credit Award under this Settlement. A former member of Life Time brought a lawsuit
alleging violations of Ohio’s Prepaid Entertainment Contract Act (PECA) and other claims. The court dismissed the other claims but
certified the PECA claim as a class action. Life Time denies any wrongdoing and makes no admission of liability by agreeing to this
settlement.

How can I get a Cash Award or Dues Credit Award? To receive a Cash Award or Dues Credit Award, you must submit a Claim Form.

                                                 CLICK HERE TO SUBMIT A CLAIM

What are the Settlement Terms? Life Time will create a Settlement Fund of at least $14 million in value for Cash and Dues Credit
Awards (collectively, the “Awards”) to Class Members and payment of all costs of settlement. All Class Members who submit a timely
Claim Form may choose between a Cash Award or a Dues Credit Award. We estimate that your Cash Award will be $___.00. If you select
the Dues Credit Award, it will be three times the amount of your Cash Award. The amount of your personal Cash Award or Dues Credit
Award will depend on the amount of dues you paid to Life Time after cancelling your membership, the total number of claims filed, the
costs of administration, and the amounts the Court awards for a Class Representative service award and attorneys’ fees and costs. The terms
and conditions of the Awards are fully explained in the complete legal notice on the settlement website.

What are my options? You have four options:

    1.   First, you may submit a Claim Form and choose a Cash Award or Dues Credit Award, in which case you will release your claims
         against Life Time and will be bound by all orders and judgments of the Court. You can submit an electronic Claim Form quickly
         and easily online by clicking here or going to www.LifeTimeOhioClubSettlement.com. Alternatively, you can access a printable
         Claim Form at www.LifeTimeOhioClubSettlement.com/Documents/Claim_Form.pdf that you can print and mail in hard copy.
         Claims submitted electronically must be filed by 11:59 EST on July 8, 2020, and hard copy Claim Forms must be postmarked by
         July 8, 2020.

    2.   Second, you may do nothing, in which case you will not receive a Cash Award or Dues Credit Award, but your claims against Life
         Time will still be released and you will still be bound by all orders and judgments of the Court.
      Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 37 of 51 PAGEID #: 3836
    3.   Third, you may exclude yourself from the settlement, in which case you will not receive a Cash Award or Dues Credit Award,
         and you also will not release any claim you have against Life Time.

    4.   Fourth, as long as you do not exclude yourself from the settlement, you may object to the Settlement and make a request to appear
         at the Final Approval Hearing. The Court has scheduled a Final Approval Hearing on July 30, 2020, at 10:00 a.m., in Courtroom
         120 of the United States District Court for the Southern District of Ohio, Eastern Division, 85 Marconi Blvd., Columbus, OH
         43215. At that hearing, the Court will consider whether to finally approve the Settlement and authorize third party administrator’s
         fees (estimated at no more than $99,500), a Class Representative service award (of no more than $20,000) and attorneys’ fees and
         costs (of no more than $4,000,000). You may hire your own lawyer at your own expense; however, you are not required to have
         a lawyer. The Court has appointed Tom McCormick and Ken Rubin of Vorys, Sater, Seymour and Pease, LLP to represent all
         Class Members.

Where do I get more information? To get more information, please visit the settlement website or call toll free 1-888-417-1782. The
easiest way to submit a claim is online by clicking here. Do not contact the Court or Life Time about this settlement. All settlement
information, including instructions on how to file a claim, exclude yourself from the settlement, or object to the settlement can be found
on the complete legal notice on the settlement website or by contacting the claims administrator at 1-888-417-1782.

DO NOT DELAY: All Claim Forms must be postmarked by July 8, 2020 or submitted online by 11:59 p.m. Eastern Time on July
                                                   8, 2020.

                         1-888-417-1782 or visit www.LifeTimeOhioClubSettlement.com
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 38 of 51 PAGEID #: 3837




                           Exhibit 6
                              Postcard Notice
   [Piece 1, Side A]

: 2:14-cv-00401-MHW-KAJ
            LEGAL NOTICE Doc #: 167 Filed:
                                    Life Time 07/16/20        Page: 39 of 51FIRST-CLASS
                                              Ohio Club Settlement              PAGEID #:
                                                                                         MAIL U.S.
                                                    Claims Administrator
                                                                                       POSTAGE PAID
    Bartell v. LTF Club Operations Company, Inc.,   P.O. Box 25357
                                                    Richmond, VA 23260                  PERMIT NO
        Case No. 2:14-cv-00401 (S. D. Ohio).                                               1234

  If you signed a membership agreement with Life
  Time in Ohio before May 27, 2015, and cancelled
  between March 25, 2012 and September 24,
  2016, you can receive a Cash Award of
  approximately $---.00 or a Dues Credit Award of
  approximately $---.00 under a settlement.

  In the settled Lawsuit, the Plaintiff, a former
  member of LTF Club Operations Company, Inc.                   Notice ID: 123456789
  (“Life Time”), alleged violations of Ohio’s
  Prepaid Entertainment Contracts Act (PECA)
  and other claims. The court dismissed the other               Jane Claimant
  claims but certified the PECA claim as a class
  action. Life Time denied any wrongdoing and
                                                                123 4th Ave
  makes no admission of liability by agreeing to                Apt. 5
  this settlement.                                              St. Paul, MN 55101
  Your legal rights are affected whether or
  not you act. Read this notice carefully. All
  Claim Forms must be postmarked by July
  8, 2020 or submitted online at
  www.LifeTimeOhioClubSettlement.com by
  11:59 ET on July 8, 2020.
  [Piece 1, Side B]

                     LIFEDoc
: 2:14-cv-00401-MHW-KAJ  TIME OHIO CLUB
                              #: 167    SETTLEMENT
                                      Filed:       NOTICE
                                             07/16/20 Page: 40 of 51 PAGEID #:
  Why am I receiving this Notice? You are receiving this Notice because the records of LTF Club Operations Company, Inc., which does business as
  “Life Time,” show that you signed a membership agreement with Life Time in the State of Ohio before May 27, 2015, paid joining fees and/or dues, and
  cancelled that membership between March 25, 2012 and September 24, 2016. Therefore, you are a Class Member eligible to recover a Cash Award or
  a Dues Credit Award under this Settlement.

  How can I get a Cash Award or Dues Credit Award? To receive a Cash Award or Dues Credit Award, you must submit a Claim Form.

  What are the Settlement Terms? Life Time will create a Settlement Fund of at least $14 million in value for Cash and Dues Credit Awards (collectively,
  the “Awards”) to Class Members and payment of all costs of settlement. All Class Members who submit a timely Claim Form may choose between a
  Cash Award or a Dues Credit Award. We estimate that your Cash Award will be $___.00. If you select the Dues Credit Award, it will be three times the
  amount of your Cash Award. The amount of your personal Cash Award or Dues Credit Award will depend on the amount of dues you paid to Life Time
  after cancelling your membership, the total number of claims filed, the costs of administration, and the amounts the Court awards for a Class
  Representative service award and attorneys’ fees and costs.             The terms and conditions of the Awards are fully explained at
  www.LifeTimeOhioClubSettlement.com.

  What are My Options? You have four options: First, you may submit a Claim Form and choose a Cash Award or Dues Credit Award, in which case
  you will release your claims against Life Time and will be bound by all orders and judgments of the Court. Second, you may do nothing, in which case
  you will not receive a Cash Award or Dues Credit Award, but your claims against Life Time will still be released and you will still be bound by all orders
  and judgments of the Court. Third, you may exclude yourself from the settlement, in which case you will not receive a Cash Award or Dues Credit
  Award, and you also will not release any claim you have against Life Time. Fourth, as long as you do not exclude yourself from the settlement, you may
  object to the Settlement and/or make a request to appear at the Final Approval Hearing. The Court has scheduled a Final Approval Hearing on
  July 30, 2020, at 10:00 a.m., in Courtroom 120 of the United States District Court for the Southern District of Ohio, Eastern Division, 85 Marconi Blvd.,
  Columbus, OH 43215. At that hearing, the Court will consider whether to finally approve the Settlement and authorize third party administrator’s fees
  (estimated at no more than $99,500), a Class Representative service award (of no more than $20,000) and attorneys’ fees and costs (of no more than
  $4,000,000). You may hire your own lawyer at your own expense; however, you are not required to have a lawyer. The Court has appointed Tom
  McCormick and Ken Rubin of Vorys, Sater, Seymour and Pease, LLP to represent all Class Members. Additional information, including instructions
  on how to file a claim, exclude yourself from the settlement, or object to the settlement can be found at www.LifeTimeOhioClubSettlement.com,
  or by contacting the claims administrator at 1-888-417-1782.
  [INSIDE FRONT]

: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 41 of 51 PAGEID #:

                                                                                NO POSTAGE
                                                                                NECESSARY IF
                                                                               MAILED IN THE
                                                                               UNITED STATES



                            BUSINESS REPLY MAIL
                   FIRST-CLASS MAIL     PERMIT NO. 1234         RICHMOND, VA

                            POSTAGE WILL BE PAID BY ADDRESSEE

                         LIFE TIME OHIO CLUB SETTLEMENT
                         CLAIMS ADMINISTRATOR
                         PO BOX 25357
                         RICHMOND VA 23286-8163
   [Piece 2, Side B]                        ▼ TO OPEN, FOLD AND TEAR ALONG THIS PERFORATION ▼
                     LIFE TIME
: 2:14-cv-00401-MHW-KAJ   DocOHIO CLUB Filed:
                               #: 167  SETTLEMENT CLAIM FORM
                                              07/16/20   Page: 42 of 51 PAGEID #:
                           THIS CLAIM FORM MUST BE POSTMARKED BY JULY 8, 2020 AND MUST BE FULLY COMPLETED.
     Full Name:

     Current Street Address:

     City:                                                                        State:                                Zip:

     Current Contact Phone Number: ( ___ ___ ___ ) ___ ___ ___ - ___ ___ ___ ___

     Current Email Address:

     You are entitled to receive one of the following Awards. Please select one.
            CASH AWARD (estimated at $--.00)
              You will receive your Cash Award check by mail. The check must be cashed within 90 days of issuance.
            DUES CREDIT AWARD (estimated at $--.00)
                Your Dues Credit Award will be three times the amount of your Cash Award. You will receive a Dues Credit Award ID number by
                email or mail. The Award must be redeemed within 180 days of issuance. The Award may be transferred one time to any other
                person prior to redemption. The Award is a membership account credit applicable toward joining fees and membership dues at any
                Life Time club, and is not redeemable for cash or any other product or service. To redeem, a user must either be a current Life Time
                member or join Life Time by signing a membership agreement and providing a payment method, such as a debit/credit card number,
                as required for all new and returning Life Time members. Any unused credit will be forfeited if the membership is cancelled before
                the full value is used.

                                                                       Certification
     By signing and submitting this Claim Form to the Claims Administrator, I affirm this information is true and correct.
     _____________________________________________                         _____________________________________________
     Signature                                                             Date


   Notice ID: 123456789                                      You may also submit your claim online at www.LifeTimeOhioClubSettlement.com.
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 43 of 51 PAGEID #: 3842




                           Exhibit 7
                        Reminder Email Notice
      Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 44 of 51 PAGEID #: 3843


                                                           Reminder Email

From: ClaimsAdministrator@LifeTimeOhioClubSettlement.com
Email Subject: Reminder of Life Time Ohio Club Settlement
Email Text:

                               IMPORTANT U.S. DISTRICT COURT REMINDER

        You previously received a court-approved notice about the Life Time Ohio Club
        Settlement. This is a reminder that the deadline to file a claim for settlement
                                   benefits is July 8, 2020.
          Records show you may be eligible to receive a Cash Award of approximately
                $#,###.00 or a Dues Credit Award of approximately $#,###.00.

    The United States District Court for the Southern District of Ohio preliminarily approved a Class Action Settlement in the case
  Bartell, et al. v. LTF Club Operations Company, Inc., Case No. 2:14-cv-00401. You are not being sued, and this is not a solicitation
                                                            from a lawyer.



                          Settlement Class Member: {{{first_name}}} {{last_name}}}
                                          Notice ID: {{{Notice_ID}}}


Why am I receiving this reminder email? You previously received a notice informing you that the records of LTF Club Operations
Company, Inc., which does business as “Life Time,” show that you are a Class Member eligible to recover a Cash Award or a Dues Credit
Award under this Settlement. Class Members signed a membership agreement with Life Time in the State of Ohio before May 27, 2015,
paid joining fees and/or dues, and cancelled that membership between March 25, 2012 and September 24, 2016. A former member of Life
Time brought a lawsuit alleging violations of Ohio’s Prepaid Entertainment Contract Act (PECA) and other claims. The court dismissed
the other claims but certified the PECA claim as a class action. Life Time denies any wrongdoing and makes no admission of liability by
agreeing to this settlement. You are receiving this reminder because you have not yet filed your claim. If you do not file a claim by July 8,
2020, you will not be eligible to receive either a Cash Award or a Dues Credit Award.

How can I get a Cash Award or Dues Credit Award? If you want to receive a Cash Award or Dues Credit Award, and you have not yet
filed a claim, you must submit a Claim Form.

                                                  CLICK HERE TO SUBMIT A CLAIM

DO NOT DELAY: All Claim Forms must be postmarked by July 8, 2020 or submitted online by 11:59 p.m. Eastern Time on July
                                                   8, 2020.

                         1-888-417-1782 or visit www.LifeTimeOhioClubSettlement.com
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 45 of 51 PAGEID #: 3844




                           Exhibit 8
                      Reminder Postcard Notice
  [Piece 1, Side A]

: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 46 of 51 PAGEID #:
            IMPORTANT U.S. DISTRICT                         Life Time Ohio Club Settlement    FIRST-CLASS

               COURT REMINDER!
                                                            Claims Administrator               MAIL U.S.
                                                            P.O. Box 25357                   POSTAGE PAID
                                                            Richmond, VA 23260                PERMIT NO
            Bartell v. LTF Club Operations Company, Inc.,                                        1234
                Case No. 2:14-cv-00401 (S. D. Ohio).

      The deadline to file a claim for
      benefits in the $14 million Life Time
      Ohio Club Settlement is July 8, 2020.
                                                                     Notice ID: 123456789
      Records show you may be eligible
      for a Cash Award of approximately
      $#,###.00 or a Dues Credit Award
      of approximately $#,###.00.
      Go to www.LifeTimeOhioClubSettlement.com to                    Jane Claimant
      file a claim quickly and easily online or tear off,            123 4th Ave
      complete, and return the attached claim form.                  Apt. 5
                            You can also call
                                                                     St. Paul, MN 55101
                            1-888-417-1782
                            for more information.
  [Piece 1, Side B]

: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 47 of 51 PAGEID #:
                      LIFE TIME OHIO CLUB SETTLEMENT – FILING DEADLINE REMINDER

  The United States District Court for the Southern District of Ohio preliminarily approved a Class Action Settlement in the case
    Bartell, et al. v. LTF Club Operations Company, Inc., Case No. 2:14-cv-00401. You are not being sued, and this is not a
                                                    solicitation from a lawyer.

  Why am I receiving this reminder postcard? You previously received a notice informing you that the records of
  LTF Club Operations Company, Inc., which does business as “Life Time,” show that you are a Class Member
  eligible to recover a Cash Award or a Dues Credit Award under this Settlement. Class Members signed a
  membership agreement with Life Time in the State of Ohio before May 27, 2015, paid joining fees and/or dues,
  and cancelled that membership between March 25, 2012 and September 24, 2016. A former member of Life
  Time brought a lawsuit alleging violations of Ohio’s Prepaid Entertainment Contract Act (PECA) and other claims.
  The court dismissed the other claims but certified the PECA claim as a class action. Life Time denies any
  wrongdoing and makes no admission of liability by agreeing to this settlement. You are receiving this reminder
  because you have not yet filed your claim. If you do not file a claim by July 8, 2020, you will not be eligible to
  receive either a Cash Award or a Dues Credit Award.

  How can I get a Cash Award or Dues Credit Award? If you want to receive a Cash Award or Dues Credit Award,
  and you have not yet filed a claim, you must submit a Claim Form by either tearing off, completing, and returning
  the attached Claim Form or submitting a claim online at www.LifeTimeOhioClubSettlement.com.

   DO NOT DELAY: All Claim Forms must be postmarked by July 8, 2020 or submitted online by 11:59 p.m.
                                   Eastern Time on July 8, 2020.
  [INSIDE FRONT]

: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 48 of 51 PAGEID #:


                                                                                NO POSTAGE
                                                                                NECESSARY IF
                                                                               MAILED IN THE
                                                                               UNITED STATES



                            BUSINESS REPLY MAIL
                   FIRST-CLASS MAIL     PERMIT NO. 1234         RICHMOND, VA

                            POSTAGE WILL BE PAID BY ADDRESSEE

                         LIFE TIME OHIO CLUB SETTLEMENT
                         CLAIMS ADMINISTRATOR
                         PO BOX 25357
                         RICHMOND VA 23286-8163
   [Piece 2, Side B]                        ▼ TO OPEN, FOLD AND TEAR ALONG THIS PERFORATION ▼
                     LIFE TIME
: 2:14-cv-00401-MHW-KAJ   DocOHIO CLUB Filed:
                               #: 167  SETTLEMENT CLAIM FORM
                                              07/16/20   Page: 49 of 51 PAGEID #:
                           THIS CLAIM FORM MUST BE POSTMARKED BY JULY 8, 2020 AND MUST BE FULLY COMPLETED.
     Full Name:

     Current Street Address:

     City:                                                                        State:                                Zip:

     Current Contact Phone Number: ( ___ ___ ___ ) ___ ___ ___ - ___ ___ ___ ___

     Current Email Address:

     You are entitled to receive one of the following Awards. Please select one.
            CASH AWARD (estimated at $--.00)
              You will receive your Cash Award check by mail. The check must be cashed within 90 days of issuance.
            DUES CREDIT AWARD (estimated at $--.00)
                Your Dues Credit Award will be three times the amount of your Cash Award. You will receive a Dues Credit Award ID number by
                email or mail. The Award must be redeemed within 180 days of issuance. The Award may be transferred one time to any other
                person prior to redemption. The Award is a membership account credit applicable toward joining fees and membership dues at any
                Life Time club, and is not redeemable for cash or any other product or service. To redeem, a user must either be a current Life Time
                member or join Life Time by signing a membership agreement and providing a payment method, such as a debit/credit card number,
                as required for all new and returning Life Time members. Any unused credit will be forfeited if the membership is cancelled before
                the full value is used.

                                                                       Certification
     By signing and submitting this Claim Form to the Claims Administrator, I affirm this information is true and correct.
     _____________________________________________                         _____________________________________________
     Signature                                                             Date


   Notice ID: 123456789                                      You may also submit your claim online at www.LifeTimeOhioClubSettlement.com.
Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 50 of 51 PAGEID #: 3849




                           Exhibit 9
                                 Claim Form
   Case: 2:14-cv-00401-MHW-KAJ Doc #: 167 Filed: 07/16/20 Page: 51 of 51 PAGEID #: 3850
                                   Life Time Ohio Club Settlement
                                    Bartell v. LTF Club Operations Co., Inc., Case No. 2:14-cv-00401
                                          U.S. District Court for the Southern District of Ohio

                                                        CLAIM FORM
Complete this Claim Form if you signed a membership agreement with LTF Club Operations Company, Inc.
(“Life Time”) in the state of Ohio before May 27, 2015, paid joining fees and/or dues, and cancelled that
membership between March 25, 2012 and September 24, 2016. You can submit an electronic Claim Form in
just a few quick and easy steps on the settlement website at www.LifeTimeOhioClubSettlement.com. If you
cannot submit your claim online, you may complete, sign, and return this Claim Form to: Life Time Ohio Club
Settlement, Claims Administrator, PO Box 25357, Richmond, VA 23260. You must submit your Claim Form
online by 11:59 PM EST on July 8, 2020 or mail it postmarked by July 8, 2020.
                         I.      SETTLEMENT CLASS MEMBER INFORMATION

The Claims Administrator will use this information for all communications related to this claim. If your
information changes, you must notify the Claims Administrator in writing at the mailing address above.
                                 Last Name                                            First Name                      Middle Name
Claimant Name
                                                                                Telephone
Current Contact Email                                                                                  (_____) ______-___________
                                                                                Number
                                 Street/P.O. Box



Current Mailing Address          City                                                     State                       Zip




                                             II.   AWARD TYPE ELECTION

If you are an eligible Settlement Class Member, you are entitled to receive one of the following Awards.
Please select one.

    CASH AWARD
                              You will receive your Cash Award check by mail. The check must be cashed
                              within 90 days of issuance.
            □
                              Your Dues Credit Award will be three times the amount of your Cash Award. You
DUES CREDIT AWARD             will receive a Dues Credit Award ID number by email or mail. The Award must be
                              redeemed within 180 days of issuance. The Award may be transferred one time to
                              any other person prior to redemption. The Award is a membership account credit
                              applicable toward joining fees and membership dues at any Life Time club and is
                              not redeemable for cash or any other product or service. To redeem, a user must
            □                 either be a current Life Time member or join Life Time by signing a membership
                              agreement and providing a payment method, such as a debit/credit card number, as
                              required for all new and returning Life Time members. Any unused credit will be
                              forfeited if the membership is cancelled before the full value is used.

                                                    III.      SIGNATURE
By signing and submitting this Claim Form to the Claims Administrator, I affirm this information is true
and correct.

Signature                                                                                 Date              _____/_____/_____
                                                                                                                (Month/Day/Year)
